                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 17–04–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 OSCAR FERNANDO LOPEZ,

                      Defendant.

      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendation in this matter on February 5, 2020. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommended this Court accept Oscar Fernando Lopez’s

guilty plea after Lopez appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to possession with the intent to

                                           1
distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) as set forth in

Count II of the Indictment.

      I find no clear error in Judge DeSoto’s Findings and Recommendation (Doc.

24), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Oscar Fernando Lopez’s motion to

change plea (Doc. 16) is GRANTED and Oscar Fernando Lopez is adjudged guilty

as charged in Count II of the Indictment.

      DATED this 20th day of February, 2020.




                                            2
